Citation Nr: 0312311	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had peacetime active service from April 24, 1980, 
to August 19, 1981.  This matter originally came before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
September 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the benefits sought on appeal.

In a May 2001 decision, the Board remanded this claim for 
further development.  The Board is satisfied that the RO has 
sufficiently attempted to complete this requested 
development, and so the matter is now properly back before 
the Board for full appellate review on the merits.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran does not currently have any psychiatric 
disorder, to include post-traumatic stress disorder, that has 
been related by competent medical evidence to his period of 
active service.


CONCLUSION OF LAW

A psychiatric disorder, to include post-traumatic stress 
disorder, was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 4.125(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the 
September 1999 rating decision, the March 2000 statement of 
the case, the March 2003 supplemental statement of the case, 
and in letters from the RO.  The RO also attempted to inform 
the veteran of which evidence he was to provide to VA and 
which evidence the RO would attempt to obtain on his behalf, 
as noted in correspondence dated in April 2002.  Further, the 
Board finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's service medical and service personnel records, as 
well as VA treatment records.  The veteran was also given a 
VA examination in June 1999, as well as the opportunity to 
testify at a hearing before the Board on this appeal, which 
he declined in writing in April 2000.

The Board recognizes that in its May 2001 remand, it 
requested that the RO reschedule the veteran for another VA 
examination to assess current disability and obtain a nexus 
opinion.  A review of the claims file reveals that the 
veteran was scheduled twice for this examination, in October 
2002 and November 2002, and was also provided adequate 
written notice of these examinations, mailed to his address 
of record at the time.  Further, the RO then wrote the 
veteran in late November 2002 to tell him that he could 
reschedule the examination, but the file reflects that the 
veteran has not contacted VA to reschedule this examination.  
The Board also observes that there are current VA psychiatric 
evaluations of record that will assist the Board in 
addressing the relevant issues on appeal.  Accordingly, the 
Board finds that the RO has conducted all VCAA notice and 
development as is possible in this case, such that the Board 
will now proceed with a decision on the veteran's claim.  The 
veteran is hereby advised that, while VA does have a duty to 
assist in the development of his claim, this duty is not 
limitless.  His cooperation in responding to requests for 
information and reporting for scheduled examinations is 
required.  As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).
 
Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2002).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for post-traumatic stress 
disorder (PTSD) requires: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (mandating 
that the diagnosis conform to the requirements of the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV)); a link, established by medical evidence, between the 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  

The veteran's service medical records reveal that he entered 
service with no recorded history of a psychiatric disorder, 
and no clinical findings on his November 1979 enlistment 
examination report.  The service medical records do document 
that he was seen once in May 1981 for problems diagnosed as 
anxiety secondary to being incarcerated at the time.  His 
July 1981 discharge examination report was negative for any 
findings pertaining to a psychiatric disorder.

The veteran was afforded a VA examination in June 1999.  Upon 
evaluation, the examiner asked the veteran about his PTSD 
symptoms, and the veteran responded with "nothing really too 
much - trouble sleeping."  The examiner noted that the 
veteran did not report nightmares, flashbacks, intrusive 
thoughts or hypervigilance.  He did report that he could be 
nervous and irritable at times, and experienced occasional 
depression.  He also noted a decrease in his ability to 
concentrate.  He reported problems with employment and 
homelessness.  The veteran stated that he had never sought 
professional medical assistance for any of these problems.  
The examiner indicated that he took a personal history from 
the veteran, but found him to be unreliable as a historian.  
The examiner also noted that he had reviewed the veteran's 
medical records, but found them to be noncontributory for any 
indicia of a psychiatric disorder.   

The June 1999 examiner reported that he had reviewed the 
veteran's claimed PTSD stressors, and that in his opinion, 
these reports did not constitute actual PTSD stressors.  He 
noted that the veteran could not list stressors that made any 
sense, or that were valid in terms of causing the reported 
symptoms.  He noted that the veteran was apparently never 
really in combat, had not been wounded, and had never been 
fired upon.  

On clinical evaluation at the June 1999 VA examination, the 
examiner recorded many normal findings, and opined that he 
saw no reason for psychological testing.  He found the 
veteran to be competent for VA purposes.  He concluded that 
the veteran did not have PTSD, and that he did not have any 
real PTSD stressors or symptoms.  He recorded a primary 
diagnosis of mixed personality disorder, with schizoid, 
passive aggressive, and inadequate features, existing prior 
to the veteran's entry into service. 

VA treatment records in the claims file date from August 2000 
to June 2001.  The August 2000 record concerned a pastoral 
visit by a VA chaplain.  An April 2001 VA clinic treatment 
note stated that the veteran requested an  evaluation for 
PTSD related to combat, and so a consult was arranged for 
June 2001.  

At the June 2001 VA psychological assessment, the veteran 
provided his history and again noted employment problems and 
homelessness.  The VA physician recorded that the veteran was 
oriented times three during the interview, and that he denied 
suicidal or homicidal ideation, as well as audio or visual 
hallucinations.  His hygiene was noted to be poor.  He 
indicated that he had not received prior psychiatric 
treatment.  The VA physician noted that the veteran did not 
report any significant traumatic events that occurred in 
service, but that he found the constant drills and poor 
conditions stressful.  The VA physician concluded her 
evaluation without a diagnosis of PTSD, but with a tentative 
diagnosis to rule out schizophrenia, residual type.  

In light of all of the evidence that has been able to be 
gathered in this case, the Board finds that the veteran's 
claim does not warrant service connection.  See also 
38 C.F.R. § 3.655 (2002).  Here, the evidence preponderates 
against a finding that the veteran developed any chronic 
psychiatric disorder during his peacetime service, as the 
only relevant service medical record pertains to anxiety 
noted to be secondary to his incarceration in service, 
whereas the veteran's service entry and exit examinations 
were normal for psychiatric concerns.  The Board acknowledges 
that the veteran was also apparently administratively 
discharged from service, but this was not recorded in the 
veteran's service records to be the result of psychiatric 
problems.  The June 1999 VA examiner also substantially 
discounted the credibility of the veteran's reported PTSD 
stressors, and while further development efforts could be 
undertaken in this regard, the Board finds that such efforts 
are not necessary given the lack of another critical element 
of the claim: a current PTSD diagnosis.  Further, the Board 
observes that there is no record of any psychiatric treatment 
of the veteran in the time immediately following his period 
of service.  

The Board again observes that the veteran does not have a 
current PTSD diagnosis, even though he underwent two VA 
evaluations for consideration of the same.  The Board 
acknowledges that there is evidence of other current 
psychiatric problems, but unfortunately, there is no 
competent medical evidence of record relating any currently 
diagnosed psychiatric disorder to the veteran's service.  
(The Board again notes that the veteran was afforded an 
opportunity for a new VA evaluation to potentially establish 
such a relationship, but that he did not cooperate in this 
endeavor.)  
Furthermore, the Board recognizes that although the June 1999 
VA examiner opined that the veteran's current psychiatric 
problems appear to have preexisted his service, there is no 
clinical evidence of record, such as a record of pre-service 
psychiatric treatment, in support of that finding.  Given the 
veteran's normal entry examination findings, the Board finds 
that the veteran is entitled to the presumption of soundness 
upon his entry into service, and so there is no need for an 
evaluation as to whether any preexisting psychiatric disorder 
was aggravated during service.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002); 38 C.F.R. § 3.304(b) (2002).  
  
The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the veteran's claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

